Name: Commission Regulation (EEC) No 2183/85 of 31 July 1985 on arrangements for imports into France and the United Kingdom of certain textile products (category 8) originating in Bangladesh
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 85 No L 203/69Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2183/85 of 31 July 1985 on arrangements for imports into France and the United Kingdom of certain textile products (category 8) originating in Bangladesh THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, be subject to quantitative limits for the years 1985 and 1986 ; Whereas paragraph 13 of . the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Bangladesh between 1 January 1985 and the date of entry into force of the Regulation must be set off against the quantitative limits for the year 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products orginating in third countries ('), as last amended by Regulation (EEC) No 1 003/85 (2), and in particular Article 11 thereof, Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into France and the United Kingdom of textile products of category 8 specified in the Annex hereto and origina ­ ting in Bangladesh exceeded the levels referred to in paragraph 3 of the said Article 11 ; HAS ADOPTED THIS REGULATION : Whereas in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, Bangla ­ desh was notified on 17 December 1984 of a request for consultations ; Whereas, pending the outcome of the requested consultations, imports into France and United Kingdom were made subject to provisional quanti ­ tative limits for the period 17 December 1984 to 16 March 1985 by Commission Regulation (EEC) No 3670/84 of 28 December 1984 (3) ; Article 1 Without prejudice to the provisions of Article 2, imports into France and the United Kingdom of the category of products originating in Bangladesh and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Imports of products as referred to in Article 1 shipped from Bangladesh to France and the United Kingdom from 1 January 1985 shall remain subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 2 . All quantities of products as referred to in Article 1 shipped from Bangladesh to France and the United Kingdom on or after 1 January 1985 and released for free circulation ; shall be deducted from the quanti ­ tative limits laid down. Whereas, the consultations, not having led to a defini ­ tive conclusion within that period, the said imports were made subject to quantitative limits for the period 17 December 1984 to 31 July 1985 by Commission Regulation (EEC) No 657/85 (4) ; Whereas as a result of consultations it has been agreed that imports of the textile products in question should Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986 . (') OJ No L 374, 31 . 12. 1982, p. 106. 2) OJ No L 116, 29 . 4. 1985, p. 1 . ( 3) OJ No L 340, 28 . 12. 1984, p . 43 . h) OJ No L 74, 15 . 3 . 1985, p . 31 . No L 203/70 Official Journal of the European Communities 1 . 8 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1985. For the Commission Willy DE CLERCQ Member of the Commission ANNEX Cate ­ gory CCT heading No NIMEXE code (1985) Description Thirdcountry Member States Units Quantitative limits from 1 January to 31 December 1985 8 61.03 A Men's and boys' under garments, in ­ cluding collars, shirt fronts and cuffs : Bangladesh F 1 000 pieces 1985 : 1986 : 1 800 1 908 61.03-11 , 15, 19 Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres UK 1985 : 1986 : 2 200 2 332